Title: To George Washington from Major General Nathanael Greene, 12 August 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Camp Tappon [N.Y.] Augt 12th 1780
					
					We have fifty eight private property teams now in public service with the army. What shall be done with them? The new regulation says that none shall be kept in public service that are the property either of military or staff officers. These are all under this predicament. The owners apply to have their teams discharged or some special assurances given that they shall be paid for their future service.
					The Army now requires at least eighty waggons to put it in a condition to move; exclusive of a great number that is wanted for the Commissary’s and forage department. If these are discharged, it will add so much to the distress of the service. The owners of the teams that belong to the Staff, will quit with their waggons, and the army will have to furnish fifty eight waggoners, as all the private property teams are drove by private waggoners—the People are anxious to get their teams out of service; but I dont care under present circumstances to let them go without your Excellency’s direction therein, es⟨peci⟩ally as we are now impressing from the country ⟨to⟩ keep up the necessary transportation. I beg yo⟨ur⟩ Excellency’s immediate answer upon the subject, as the people are waiting. I am with great respect your Excellency’s most obdt hume Servt
					
						Nath. Greene M. General
					
				